    Case: 1:17-cv-02494 Document #: 57 Filed: 05/03/19 Page 1 of 2 PageID #:322



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JACQUELINE STEVENS,                             )
                                                 )
                               Plaintiff,        )
                                                 )    No. 17 C 2494
                       v.                        )
                                                 )    Judge Lee
 U.S. DEPARTMENT OF STATE,                       )
                                                 )
                               Defendant.        )

            THE DEPARTMENT’S MOTION FOR SUMMARY JUDGMENT

       Defendant, the United States Department of State, by John R. Lausch, Jr., United States

Attorney for the Northern District of Illinois, moves for summary judgment in its favor and against

plaintiff Jacqueline Stevens under Federal Rule of Civil Procedure 56. In support, the Department

submits the accompanying memorandum of law, Local Rule 56.1 statement of material facts, and

declarations of Eric F. Stein (with supporting exhibits) and Alesia Y. Williams.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                             By: s/ Alex Hartzler
                                                ALEX HARTZLER
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 886-1390
                                                alex.hartzler@usdoj.gov
    Case: 1:17-cv-02494 Document #: 57 Filed: 05/03/19 Page 2 of 2 PageID #:323



                                     Certificate of Service

       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Civ. P. 5, LR 5.5, and the General Order on Electronic Case Filing (ECF), the following

documents:

         THE DEPARTMENT’S MOTION FOR SUMMARY JUDGMENT

         MEMORANDUM IN SUPPORT OF THE DEPARTMENT’S MOTION FOR
         SUMMARY JUDGMENT

         L.R. 56.1 STATEMENT OF MATERIAL FACTS IN SUPPORT OF THE
         DEPARTMENT’S MOTION FOR SUMMARY JUDGMENT

         NOTICE TO PRO SE LITIGANT OPPOSING MOTION FOR SUMMARY
         JUDGMENT

were served pursuant to the district court’s ECF system as to ECF filers, if any, and was sent by

email on May 3, 2019, and will be sent by first-class mail on May 6, 2019, to the following:

       Jacqueline Stevens
       Political Science Department
       Northwestern University
       Evanston, Illinois 60208
       jackiestevens@protonmail.com


                                                      s/ Alex Hartzler
                                                     ALEX HARTZLER
                                                     Assistant United States Attorney
                                                     219 South Dearborn Street
                                                     Chicago, Illinois 60604
                                                     (312) 886-1390
                                                     alex.hartzler@usdoj.com




                                                2
